ACCEPTED
                                                                                                     12-15-00083-CV
                                                                                         TWELFTH COURT OF APPEALS
                                                                                                      TYLER, TEXAS
                                                                                                4/2/2015 12:19:35 PM
                                                                                                        CATHY LUSK
                                                                                                              CLERK

                                         NO. 12-2565-A

BARROW-SHAVER RESOURCES                         §           IN THE DISTRICT COURT OF
                                                                              FILED IN
COMPANY                                         §                      12th COURT OF APPEALS
                                                §                           TYLER, TEXAS
v.                                              §           SMITH COUNTY,    TEXAS
                                                                       4/2/2015 12:19:35 PM
                                                §                           CATHY S. LUSK
CARRIZO OIL & GAS, INC.                         §                               Clerk
                                                            7TH JUDICIAL DISTRICT

                                    NOTICE OF APPEAL

       Carrizo Oil & Gas, Inc., Defendant, in the above-referenced cause, gives this notice that it

is appealing the Final Judgment, signed on January 5, 2015, and all prior and contemporaneous

rulings that are merged into the Final Judgment, as well as the Court’s Order Denying Carrizo Oil

& Gas, Inc.’s Motion to Disregard Jury Findings, for Judgment Notwithstanding the Verdict, or

Alternatively for New Trial, and Remittitur as to the Contract Damages and Order Denying Carrizo

Oil & Gas, Inc.’s Motion to Modify, Correct or Reform the Judgment, both of which were signed

on March 2, 2015. The appeal is taken to the Twelfth Court of Appeals at Tyler, Texas.
    Respectfully submitted,

    /s/ Marcy Hogan Greer
    Marcy Hogan Greer
    State Bar No. 08417650
    mgreer@adjtlaw.com
    ALEXANDER DUBOSE JEFFERSON &
    TOWNSEND LLP
    515 Congress Avenue, Suite 2350
    Austin, Texas 78701
    Telephone: (512) 482-9300
    Facsimile: (512) 482-9303

    John M. Zukowski
    State Bar No. 22293400
    jmz@zbsplaw.com
    Pascal Paul Piazza
    State Bar No. 15966850
    ppp@zbsplaw.com
    ZUKOWSKI, BRESENHAN, SINEX &
    PETRY, L.L.P.
    1177 West Loop South, Suite 1100
    Houston, Texas 77027
    Telephone: (713) 965-7597
    Facsimile: (713) 963-9169

    Charles H. Clark
    State Bar No. 04274000
    chc@charlesclarklaw.com
    THE LAW OFFICES OF CHARLES H. CLARK
    604 West Woldert Street
    Tyler, Texas 75702
    Telephone: (903) 593-2514
    Facsimile: (903) 595-1294

    ATTORNEYS FOR CARRIZO OIL &
    GAS, INC.




2
                                 CERTIFICATE OF SERVICE
       The undersigned certifies that, on April 2, 2015, Defendant’s Notice of Appeal was

electronically filed with the Clerk of Court using the electronic filing system of the Court, and a

true and correct copy of the foregoing was additionally served as follows:

By U.S. Certified Mail No.
Return Receipt Requested and by Email:
Otis Carroll
ocarrroll@icklaw.com
Collin M. Maloney
cmaloney@icklaw.com
Deborah Race
drace@icklaw.com
IRELAND, CARROLL & KELLEY, P.C.
6101 S. Broadway, Ste. 500
Tyler, Texas 75703
Telephone: (903) 561-1600
Facsimile: (903) 581-1071

By U.S. Certified Mail No.
Return Receipt Requested and by Email:
R. Clay Hoblit
choblit@hfdlaw.com
HOBLIT FERGUSON DARLING L.L.P.
2000 Frost Bank Plaza
802 North Carancahua
Corpus Christi, Texas 78401
Telephone: (361) 888-9392
Facsimile: (361) 888-9187


Counsel for Plaintiff Barrow-Shaver
Resources Company

                                                     /s/ Marcy Hogan Greer
                                                     Marcy Hogan Greer




                                                3